DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.
 

Introductory Remarks
	In response to communications filed on 15 February 2022, claims 1, 3, 9-10, and 18 are amended per Applicant's request. Claims 2 and 11 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1, 3-10, and 12-18 are presently pending in the application, of which claims 1 and 10 are presented in independent form.

The previously raised 101 rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims.




Response to Arguments
Applicant’s arguments filed 15 February 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered.  The amendments render the 101 rejection moot, and the 101 rejection has been accordingly withdrawn. 
Applicant’s arguments filed 15 February 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered.  The amendments render the 103 rejection moot, as no prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. As such, the 103 rejection of the pending claims has been accordingly withdrawn. 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations.
An updated search was performed, and new related prior art references were identified. However, none of the prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations for at least the following reasons:
Ozzie et al. (“Ozzie”) (US 2008/0082393 A1): disclosed users supplying personal data which could be mined in conjunction with third party data to identify correlations amongst the data and associated users (Ozzie, [Abstract]). Thus, Ozzie is tangentially related to the present invention’s limitations regarding the personal search of personal information in the personal knowledge database. However, Ozzie does not disclose the use of a shared/common/universal/global knowledge database, as claimed, nor does Ozzie appear to teach, suggest, or otherwise render obvious the claim limitations of storing the personal knowledge information if the system received authorization from the user to do so, otherwise filtering the personal knowledge information (if the system did not receive authorization from the user to do so). 
Vranyes et al. (“Vranyes”) (US 2015/0317339 A1): disclosed a metadata management system for storing, in a global metadata repository, first and second instances of metadata from first and second data-management systems, and providing access to the first and second instances of metadata stored in the global metadata repository to the various entities (Vranyes, [Abstract]). However, firstly, Vranyes deals with metadata, and not personal information as claimed. Secondly, Vranyes does not teach, suggest, or otherwise render obvious the use of feedback for determining what information gets stored in the global repository (as in the claimed invention).
LaFever et al. (“LaFever”) (US 2015/0128285 A1): disclosed data being authorized by subjects to be shared with third parties (LaFever, [Abstract]. However, LaFever does not disclose the use of a shared/common/universal/global knowledge database, as claimed, nor does LaFever appear to teach, suggest, or otherwise render obvious the claim limitations of storing the personal knowledge information if the system received authorization from the user to do so, otherwise filtering the personal knowledge information (if the system did not receive authorization from the user to do so).
Teevan et al. (“Teevan”) (US 2014/0279996 A1): disclosed determining what sort of information should be stored in a (shared) search engine repository 310 based on feedback from various crowd workers who voted on candidate web pages (or portions of candidate web pages) as the best answer to an information need (Teevan, [0062]). Thus, this section of Teevan is similar to the claimed limitation of “identifying that the knowledge information…to be stored in a global knowledge database, and updating the global knowledge database to store the knowledge information”.
Additionally, Teevan disclosed identifying URLs selected by users some threshold number of times to be retained for corresponding queries, e.g., if a high percentage of trails end after a click on a web page, the destination probability will be high such that candidate web pages with a destination probability above a predefined threshold can be identified as corresponding to an information need desirably answered by the collective of crowd workers. This is similar to the limitation regarding “based on a ratio of feedback information indicating that the response to the inquiry is true among the received feedback information being is equal to or greater than a first threshold” (however, Teevan’s feedback is based on a tabulation of votes, and the candidate web pages with a destination probability threshold are used as an initial filter to determine which candidate web pages to send to crowd workers to vote on, and thus notably distinguishes from the present invention in this way).
Teevan does not appear to teach, suggest, or otherwise render obvious the use of a personal knowledge database as claimed, much less the claim limitations regarding the personal information, authorization from a user regarding the storage of the personal information, searching the personal knowledge database, and storing, into a global repository, information that was from the personal knowledge database.
Chua et al. (“Chua”) (US 2013/0024457 A1): disclosed generating Frequently Asked Questions (FAQ) data from Community-based Question Answering (CQA) data (Chua, [Abstract]), in addition to determining quality scores for multiple question and answer pairs within a CQA source (Chua, [0028]). Examples of low quality question and answer pairs include questions for chatting, questions seeking personal opinions, or questions with ungrammatical English. However, in the present invention, low quality answers are identified, rather than low quality questions as in Chua.
Additionally, Chua does not appear to teach, suggest, or otherwise render obvious the use of a personal knowledge database as claimed, much less the claim limitations regarding the personal information, authorization from a user regarding the storage of the personal information, searching the personal knowledge database, and storing, into a global repository, information that was from the personal knowledge database.
Klemm et al. (“Klemm”) (US 2016/0292204 A1): disclosed generating a collection of frequently asked questions (FAQ) based on messages retrieved from at least one social media channel, where the generated or updated FAQ is uploaded to a storage location accessible to the community of users (i.e., similar to the “global knowledge database”) (Klemm, [Abstract]). However, Klemm does not appear to teach, suggest, or otherwise render obvious the use of a personal knowledge database as claimed, much less the claim limitations regarding the personal information, authorization from a user regarding the storage of the personal information, searching the personal knowledge database, and storing, into a global repository, information that was from the personal knowledge database.
Convertino et al. (“Convertino”) (US 2012/0117115 A1): disclosed transferring content stored in a personal information repository (i.e., similar to the claimed “personal knowledge database”) to a shared information repository (i.e., similar to the claimed “global knowledge database”) (Convertino, [0025-0028]), such that users, for example, can directly target selected email content into recommended wiki pages (Convertino, [0029]). However, Convertino does not appear to teach, suggest, or otherwise render obvious a user giving authorization to store personal information in the personal knowledge database, much less filtering the personal information in response to a user not giving authorization. Additionally, Convertino does not appear to teach, suggest, or otherwise render obvious the inclusion of information from the personal knowledge database to the global knowledge database based on a ratio of feedback information indicating the response to the inquiry was true.
Ferreira et al. (“Ferreira”) (US 2002/0091741 A1): disclosed a “privacy option” being an option command which enabled the process of removing one or more pieces of personal information from a document (Ferreira, [0029]). The privacy option usually remains “off” for a given document until activated by a user; once activated or turned “on”, the privacy option removes personal information from a document, or replaces personal information with generic information. This is similar to how the claimed invention will only retain information (in a personal knowledge database) if authorization is received, otherwise filtering knowledge information to remove the personal information from the knowledge information.
However, the present invention distinguishes from Ferreira in at least the following ways: firstly, Ferreira pertains to documents, rather than repositories or databases of information. Secondly, Ferreira does not disclose much in terms of the storage of the document, and thus does not appear to teach, suggest, or otherwise render obvious the use of a personal knowledge database and global knowledge database as claimed.
Lacey et al. (“Lacey”) (US 2017/0140174 A1): disclosed a system for third parties requesting access to personal user information, and receiving partial or full authorizations/denials of the requests from the user, and responding to the requests with the appropriate responses (Lacey, [0091]). However, the present invention’s authorization pertains to the use of storage of personal information in the personal knowledge database, rather than allowing, upon a request from another party, access to the information.
None of the prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations for at least the aforementioned reasons. The dependent claims are allowable for at least by virtue of their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
21 May 2022